DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 16/687,738 and 62/798,659, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither of these applications teaches associating an aroma with a state of satiation or ascertaining/identifying that the user is experiencing a physiological state associated with satiation.  Accordingly, the effective filing date of the present application is its actual filing date of 04 September 2020.

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that related application 16/687,738 has issued as U.S. Patent No. 10,842,433.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7 are objected to because of the following informalities:
In claim 1, line 10: “an automatically activated scent diffuser” should apparently read --the automatically activated scent diffuser--.
In claim 7, line 1: “configured accept” should apparently read --configured to accept--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the fragrance" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulut et al. (U.S. Pub. No. 2015/0086951 A1; hereinafter known as “Bulut”).
Regarding claim 1, Bulut discloses a system for inducing a Pavlovian conditioned association of an aroma with a state of satiation (Abstract; [0011]-[0014]), the system comprising: at least a physiological sensor 2/5, wherein the at least a physiological sensor is configured to detect at least a physiological parameter of a user and to transmit a detection signal ([0015]; [0018]; [0034]-[0035]; [0040]); a control device 3 configured to receive the detection signal from the at least a physiological sensor, wherein the control device is further configured to ascertain that the user is experiencing a physiological state associated with satiation ([0014]-[0015]; [0034]; [0036]-[0037]; [0041]; exercising, eating, refraining from eating, staying sedentary, etc.), and to transmit the detection signal to an automatically activated scent diffuser 4/40, thereby conditioning the user to associate said scent with satiation ([0019]; [0025]; [0040]-[0041]; [0046]; [0058]-[0062]; olfactory stimulus/fragrance unit); and an automatically activated scent diffuser, wherein the scent diffuser is configured to automatically activate upon receiving the detection signal, wherein automatically activating further comprises diffusing a scent in response to the detection signal ([0012]; [0022]; [0036]-[0037]; [0040]; automatically performed by the control unit).
Regarding claim 2, Bulut discloses determining that a detection signal corresponds with a physiological state of endorphin release ([0041]; [0050]; [0059]; positive feelings, enjoyment, pleasure, happiness, motivation, etc.).
Regarding claims 3 and 4, Bulut discloses that the control device is further configured to determine a moment of refute, wherein the user is engaging in a behavior that contributes to weight gain, wherein this behavior is a behavior the user exhibits that results in excessive energy availability ([0015]; [0019]; [0037]; [0062]; e.g., sedentary behavior; approaching a fast food restaurant; excess eating) and deactivate the automatically activated scent diffuser ([0060]; deactivate the fragrance unit).
Regarding claim 5, Bulut discloses a user activation control, wherein the user activates the scent diffuser as a function of the user activation control to diffuse an identical scent diffused by the automatically activated scent diffuser ([0051]; [0060]; user-activated).
Regarding claim 6, Bulut discloses that the control device is further configured to provide a display 19/22 to a user and display a message relating to the physiological state ([0019]; [0053]; [0062]-[0063]; e.g., a video or picture visual stimulus is related to the physiological state as it is presented upon the determination that the user is experiencing the physical state; e.g., notify the user that they have overeaten or request the user to input their meals).
Regarding claim 7, Bulut discloses that the control device is further configured to accept a user input command control ([0024]; [0038]; [0051]; [0060]; user input/preferences).
Regarding claim 8, Bulut discloses that the automatically activated scent diffuser is further configured to house a fragrance container 43 ([0058]).
Regarding claim 11, Bulut discloses a method of inducing a Pavlovian conditioned association of an aroma with a state of satiation (Abstract; [0011]-[0014]), the system comprising: detecting, by a physiological sensor 2/5, at least a physiological parameter of a user ([0015]; [0018]; [0034]-[0035]; [0040]); identifying, by a control device 3, that the user is experiencing a physiological state associated with satiation ([0014]-[0015]; [0034]; [0036]-[0037]; [0041]; exercising, eating, refraining from eating, staying sedentary, etc.), and dispensing a scent, by an automatically activated scent diffuser 4/40, as a function of the user experiencing the physiological state associated with satiation ([0019]; [0025]; [0040]-[0041]; [0046]; [0058]-[0062]; olfactory stimulus/fragrance unit).
Regarding claim 12, Bulut discloses determining that a detection signal corresponds with a physiological state of endorphin release ([0041]; [0050]; [0059]; positive feelings, enjoyment, pleasure, happiness, motivation, etc.).
Regarding claims 13 and 14, Bulut discloses determining a moment of refute, wherein the user is engaging in a behavior that contributes to weight gain, wherein this behavior is a behavior the user exhibits that results in excessive energy availability ([0015]; [0019]; [0037]; [0062]; e.g., sedentary behavior; approaching a fast food restaurant; excess eating) and deactivating the automatically activated scent diffuser ([0060]; deactivate the fragrance unit).
Regarding claims 15 and 16, Bulut discloses determining a moment of clarity, wherein the user is engaging in a behavior that contributes to satiation, which is a behavior a user exhibits that results in energy availability below weight maintenance levels ([0014]; [0040]-[0041]; [0060]-[0062]; e.g., exercising, refraining from eating, etc.).
Regarding claim 17, Bulut discloses transmitting, by the control device, an actuation signal to the automatically activated scent diffuser at a time when the user is engaging in behavior that contributes to satiation ([0037]; [0040]-[0041]; [0060]-[0062]).
Regarding claim 18, Bulut discloses that the control device displays, to the user, information regarding the automatically activated scent diffuser usage ([0024]; [0038]).
Regarding claim 19, Bulut discloses that the control device is activated by the user to dispense a scent, wherein the scent is identical to the scent dispensed by the automatically activated scent diffuser ([0051]; [0060]; user-activated).
Regarding claim 20, Bulut discloses that the scent is diffused by user activation prior to a user experiencing a moment of refute, and wherein the scent guides the user from engaging in the moment of refute ([0060]; user-activated, suppress craving to eat outside of specified times).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bulut as applied to claim 1 above, and further in view of Holley et al. (U.S. Pub. No. 2013/0324788 A1; hereinafter known as “Holley”).  Bulut discloses the invention as claimed, see rejection supra, but fails to disclose an aperture with an electrically activated fragrance shutter wherein an electric activation control moves the fragrance shutter.  Holley discloses a system for therapy (Abstract) comprising a scent diffuser that comprises an aperture with an electrically activated fragrance shutter that is moved by an electric activation control in order to selectively release the scent ([0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bulut with an electrically activated fragrance shutter/aperture, as taught by Holley, in order to selectively release the scent.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bulut as applied to claim 1 above, and further in view of Tomono et al. (U.S. Pub. No. 2008/0223953 A1; hereinafter known as “Tomono”).  Bulut discloses the invention as claimed, see rejection supra, but fails to disclose an ultrasonic transducer, wherein activation of the ultrasonic transducer disperses the fragrance.  Tomono discloses a system for therapy (Abstract) comprising a scent diffuser that comprises an ultrasonic transducer, wherein activation of the ultrasonic transducer disperses the fragrance, in order to control the amount and strength of the scent ([0512]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bulut with an ultrasonic transducer, as taught by Tomono, in order to control the amount and strength of the scent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791